CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement onFormN-1Aof Professionally Managed Portfolios with respect to the Muzinich Short Duration High Yield Corporate Debt Fund, the Muzinich High Income Floating Rate Fund, the Muzinich U.S. High Yield Corporate Bond Fund, and the Muzinich Credit Opportunities Fund, each a series of shares of Professionally Managed Portfolios. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 13, 2012
